Appeal from an order of the Supreme Court, Ulster County Special Term, which granted plaintiff’s motion for alimony pendente lite and a counsel fee. Appellant urges that plaintiff’s application does not indicate any fair prospect of success on the trial of the action. We think to the contrary, that, assuming the truth of plaintiff’s allegations in her complaint and affidavit, she has presented a prima facie case. Under the circumstances disclosed the sum of $40 a week alimony does not seem excessive, and since plaintiff is concededly pregnant, it was within the power of the Special Term to provide for the payment of reasonable hospital and medical bills for her confinement and delivery of the child. Order unanimously affirmed, with $10 costs and disbursements. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.